DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11 and 12 are objected to because of the following informalities:  The claims need a period at the end and not a semicolon.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 10-14, 18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (U.S. Patent Number 9,745,927), hereinafter “Powell”.
Regarding claims 1 and 11, Powell discloses the claimed invention such as a system, comprising: a compressor (222) configured to take in a flow of ambient air and output a supply of pressurized air to the inlet(s) of one or more air separators (126), wherein each of the one or more air separators includes an inlet (262), and outlet (266), and an exhaust port (270, column 5, lines 3-14); wherein the one or more air separator(s) is configured to increase a concentration of oxygen in the supply of pressurized air (column 5, lines 17-21), and is further configured to output a supply of enriched air from the outlet(s), wherein the enriched air has a high oxygen concentration (column 6, lines 25-31); one or more hose(s)(310) connecting the outlet(s)(266) of the one or more air separators to one or more combustion chamber(s) of an engine (column 5, lines 45-52); and a flow of exhaust (246) air exiting the exhaust port(s) of the one or more air separators (126), but is silent to specifically mention that the oxygen concentration is greater than 21%. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the oxygen concentration be greater than 21%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Examiner notes that Powell states in column 6, lines 25-31, that the oxygen concentration percentage is chosen by controlling the speed of the electric motor of the compressor. Therefore, Powell has the capability to chose a percentage greater than 21%.
Regarding claims 2 and 12, Powell discloses the system of claim 1, wherein the compressor is one of the following: a supercharger, a turbocharger, an electric compressor, a rotary screw compressor, a reciprocating compressor, a centrifugal compressor, or an axial compressor. Examiner notes that column 6, lines 25-31 mention an electric compressor.
Regarding claims 3 and 13, Powell discloses the system of claim 1, wherein the one or more air separator(s) is one of the following types: a membrane type, or a pressure swing adsorption type *membrane type mentioned in column 5, lines 10-16).
Regarding claims 4 and 14, Powell discloses the system of claim 1, wherein the engine is an internal combustion engine (12).
Regarding claims 5 and 20, Powell discloses the system of claim 4, wherein the engine uses one of the following fuels: gasoline, diesel, heavy fuel oil, natural gas, gasified coal, or a biofuel (column 3, lines 11-13).
Regarding claims 7 and 18, Powell discloses the system of claim 1, wherein the engine is one of the following: a jet engine, a turbine engine, or a Wankel engine (Wankel engine mentioned in column 3, lines 10).
Regarding claim 10, Powell discloses the system of claim 1, further comprising: an air cooler (122) configured to reduce the temperature of the supply of pressurized air (column 5, lines 3-5).
Regarding claim 19, Powell discloses the method of claim 11, wherein the engine powers one of the following: a ship, a power plant, a piece of construction equipment, an automobile, a locomotive, or an aircraft (column 3, lines 13-16).
Regarding claims 6 and 15, Powell discloses the same invention substantially as claimed except for wherein the engine has one or more cylinders, and wherein the engine is modified by one of the following: changing a cylinder volume ratio of top dead center of the one or more cylinders, or changing a cylinder volume ratio of bottom dead center of the one or more cylinders, and wherein an intake valve of the one or more cylinders is shut in one of the following ways: before a piston reaches a bottom point of its travel, or after the piston passes bottom dead center.  However, the examiner takes Official Notice that it is well known in the art to provide a variable compression ratio means that alters the length of the stroke therein altering the TDC and BDC points and to alter the intake valve opening/closing times for the purpose of providing increased fuel economy and reduced emissions by controlling peak cylinder pressures and low load operation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of when the invention was made to modify Powell by incorporating variable compression ratio systems within the engine for the purpose of providing increased fuel economy and reduced emissions by controlling peak cylinder pressures and low load operation.
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Paulino (U.S. Patent Number 7,980,052), hereinafter “Paulino”.
Regarding claims 8 and 16, Powell discloses the same invention substantially as claimed except for the exhaust air being supplied to an electrical generator or a turbine for cooling.  However, Paulino teaches the use of a high pressure nitrogen line from an air separator connected to hot parts of the small compressor to cool the turbine (claim 1) for the purpose of increasing the life and efficiency of the turbine (insert column or page numbers of the reference if applicable).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Powell by incorporating additional use for the nitrogen gas emitted from the air separator by routing the nitrogen to a turbine for cooling as taught by Paulino for the purpose of increasing the life and efficiency of the turbine.
Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Yuan et al. (U.S. Publication 2020/0261842), hereinafter “Yuan”.
Regarding claims 9 and 17, Powell discloses the same invention substantially as claimed except for a dehumidifier supplying pressurized air.  However, Yuan teaches the use of compressor (2) that leads pressurized air through a dehumidifier (5, claim 1) for the purpose of drying gas to prevent hydro lock of an engine and to prevent engine deficiency by water being present in the intake air.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Powell by incorporating a dehumidifier as taught by Yuan for the purpose of drying gas to prevent hydro lock of an engine and to prevent engine deficiency by water being present in the intake air.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        10/7/2022